DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 10/12/2022. Claims 1-9 remain canceled. No claims were amended. No claims were newly added. Likewise, claim 10-29 were pending for examination.

 Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, independent claims 10 and 19 recite  “a controller configured to: notify a first indication indicating that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information; and notify a second indication indicating that the contact position of the finger matches the reference position”. However, the specification in paragraphs 007 and 018 both read “a notification unit that accepts a notification instruction and notifies at least one of an indication indicating that a contact position of the finger is shifted…” which does not describe the subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor    had possession of the claimed invention. How does “notifying an indication indicating” work exactly?
Claims 11-18 depend from claim 10 and claims 20-27 depend from claim 19 and all are also rejected for the same reasons above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 in lines 9-12 recites:
“…notify a first indication indicating that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information; and notify a second indication indicating that the contact position of the finger matches the reference position;…”.  It is not clear what notify a first and second indication indicating that a contact position of the finger means, nor is it clear how a “controller notifies an indication indicating a contact position of the finger”. The current verbage introduces ambiguity in the claims regarding such notifications, thereby rendering the subject matter of the claim unclear. 

Claim 19 in lines 6-8 recites:
“…notifying, by the controller, an indication indicating that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information or an indication indicating that the contact position of the finger matches the reference position”, which is vague and unclear as to exactly what technical feature is being described. Again, it is not clear what notifying an indication indicating that a contact position of the finger means, nor is it clear how the “controller notifies an indication indicating a contact position of the finger”. The current verbage introduces ambiguity in the claims regarding such notifications, thereby rendering the subject matter of the claim unclear. 
Claims 11-18 depend from claim 10 and claims 20-27 depend from claim 19 and all are also rejected for the same reasons above.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 10, 12-14, 16-20, 22-23 and 27-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent (U.S. Patent 11,163,366). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  
Instant Application 16/981,382
U.S. 11,163,366
17/040,641
Claims:

10. (Currently amended) A haptic system, comprising a haptic device comprising:


a casing; and

a sensor housed in the casing, the sensor detects contact of a finger of a user gripping the casing; and 

a controller configured to:
determine whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information;




notify a first indication indicating that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information; and notify a second indication indicating that the contact position of the finger matches the reference position; and
wherein the haptic device is configured to:
accept the first indication notification;
accept the second indication notification;
in response to accepting the first indication, provide a first tactile stimulus for the user gripping the casing; and
in response to accepting the second indication, provide a second tactile stimulus for the user gripping the casing.







11. (Previously presented) The haptic system according to claim 10, further comprising:
a plurality of haptic devices each comprising a respective sensor, wherein the haptic device is one of the plurality of haptic devices, and wherein for each of the plurality of haptic
devices, the controller is configured to determine whether respective sensor information on a contact position of the finger detected by the respective sensor matches the preset reference position information.


12. (Previously presented) The haptic system according to claim 10, further comprising:
a plurality of sensors in the casing, wherein the sensor is one of the plurality of sensors, and wherein determining whether the sensor information on the contact position of the finger matches the preset reference position information comprises using, as the sensor information, a combination of detection results of the contact of the finger from the plurality of sensors or a value derived by a relational formula and the detection results of the contact of the finger from the plurality of sensors.

13. (Previously presented) The haptic system according to claim 10, wherein the sensor is a capacitance type sensor.

14. (Currently amended) The haptic system according to claim 10, wherein the haptic device controller comprises an actuator, and wherein providing the first or second tactile stimulus comprises providing the tactile stimulus through mechanical vibration generated by the actuator.

15. (Previously presented) The haptic system according to claim 14, wherein the mechanical vibration is asymmetrical vibration.










16. (Previously presented) The haptic system according to claim 14, wherein the sensor comprises an electrode connected to an exterior of the actuator so as to be common or electrically equipotential.


17. (Currently amended) The haptic system according to claim 10, wherein the haptic device comprises first electrodes, and wherein providing the first or second tactile stimulus comprises providing electrical stimulus to the finger through the first electrodes.


18. (Previously presented) The haptic system according to claim 17, wherein the sensor comprises a second electrode connected to the first electrodes so as to be common or electrically equipotential.


19. (Currently amended) A method comprising:
detecting, by a sensor of a haptic device, contact of a finger of a user gripping a casing of the haptic device, wherein the sensor is housed in the casing;

determining, by a controller, whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information; notifying, by the controller, an indication indicating that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information or an indication indicating that the contact position of the finger matches the reference position; accepting, by the haptic device, the indication from the controller; and
in response to accepting the indication, providing, by the haptic device, controllcr, a tactile stimulus for the user gripping the casing.









20. (Previously presented) The method according to claim 19, wherein the haptic device is one of a plurality of haptic devices each comprising a respective sensor, and wherein for each of the plurality of haptic devices, the controller is configured to determine whether respective sensor information on a contact position of the finger detected by the respective sensor matches the preset reference position information.




21. (Previously presented) The method according to claim 19, wherein the sensor is one of a plurality of sensors housed in the casing, and wherein determining whether the sensor information on the contact position of the finger matches the preset reference position information comprises using, as the sensor information, a combination of detection results of the contact of the finger from the plurality of sensors or a value derived by a relational formula and the detection results of the contact of the finger from the plurality of sensors.

22. (Previously presented) The method according to claim 19, wherein the sensor is a capacitance type sensor.


23. (Currently amended) The method according to claim 19, wherein the haptic device controller comprises an actuator, and wherein providing the tactile stimulus comprises providing the tactile stimulus through mechanical vibration generated by the actuator.

24. (Previously presented) The method according to claim 23, wherein the mechanical vibration is asymmetrical vibration.









25. (Previously presented) The method according to claim 23, wherein the sensor comprises an electrode connected to an exterior of the actuator so as to be common or electrically equipotential.

26. (Currently amended) The method according to claim 19, wherein the haptic device controller comprises first electrodes, and wherein providing the tactile stimulus comprises providing electrical stimulus to the finger through the first electrodes.


27. (Previously presented) The method according to claim 26, wherein the sensor comprises a second electrode connected to the first electrodes so as to be common or electrically equipotential.










28. (New) A method comprising:
detecting, by a sensor of a haptic device, contact of a finger of a user gripping a casing of the haptic device, wherein the sensor is housed in the casing;
determining, by a controller, whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information;
in response to determining that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information, providing, by the haptic device, a first tactile stimulus for the user gripping the casing; and in response to determining that the contact position of the finger matches the reference position, providing, by the haptic device, a first tactile stimulus for the user gripping the casing.







29. (New) The method according to claim 28, wherein the haptic device comprises an actuator, and wherein providing the first or second tactile stimulus comprises providing the tactile stimulus through mechanical vibration generated by the actuator.


Claims: 

1. A haptic apparatus, comprising:
 
a casing; 
a sensor that detects contact of a finger of a user who grips the casing; 
a processor configured to determine whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information; 

a notification generator that 
notifies a first indication indicating that the contact position of the finger is shifted from a reference position in response to the sensor information not matching the preset reference position information or a second indication indicating that the contact position of the finger matches the reference position in response to the sensor information matching the preset reference position information; and a tactile stimulus generator that provides the first indication or the second indication as a tactile stimulus for the user gripping the casing, 

wherein a first electrode of the sensor is connected to a second electrode of the tactile stimulus generator so as to be common or electrically equipotential.







2. The haptic apparatus according to claim 1, wherein the sensor is one of a plurality of sensors in the casing, and wherein processor uses, as the sensor information, a combination of detection results of the contact of the finger from the plurality of sensors or a value derived by a relational formula and the detection results of the contact of the finger from the plurality of sensors.


3. The haptic apparatus according to claim 1, wherein the sensor is a capacitance type sensor.

4. The haptic apparatus according to claim 1, wherein the tactile stimulus generator comprises an actuator that generates mechanical vibration as the first indication or the second indication.


5. The haptic apparatus according to claim 4, wherein the actuator provides the first indication and the second indication, wherein the actuator provides the first indication by continuous vibration, and wherein the actuator provides the second indication by discontinuous vibration.

6. The haptic apparatus according to claim 4, wherein the first electrode of the sensor is connected to the second electrode of the actuator so as to be common or electrically equipotential.

7. The haptic apparatus according to claim 1, wherein the tactile stimulus generator comprises a plurality of electrodes that provide an electric stimulus to the finger.


8. The haptic apparatus according to claim 7, wherein the plurality of electrodes of the tactile stimulus generator comprises the second electrode.

9. A method, comprising: detecting, by a sensor, a finger of a user who grips a casing, wherein the sensor is disposed in the casing; 

determining whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information; generating a first indication indicating that the contact position of the finger is shifted from a reference position in response to the sensor information not matching the preset reference position information or a second indication indicating that the contact position of the finger matches the reference position in response to the sensor information matching the preset reference position information; and providing, by a tactile stimulus generator, the first indication or the second indication as a tactile stimulus for the user gripping the casing, 

wherein a first electrode of the sensor is connected to a second electrode of the tactile stimulus generator so as to be common or electrically equipotential.

10. The method according to claim 9, wherein the sensor is one of a plurality of sensors in the casing, and wherein determining whether the sensor information matches the preset reference position information comprises using, as the sensor information, a combination of detection results of the contact of the finger from the plurality of sensors or a value derived by a relational formula and the detection results of the contact of the finger from the plurality of sensors.







11. The method according to claim 9, wherein the sensor is a capacitance type sensor.

12. The method according to claim 9, wherein providing the tactile stimulus comprises providing the tactile stimulus through an actuator that generates mechanical vibration as the first indication or the second indication.


13. The method according to claim 12, wherein the actuator provides the first indication and the second indication, wherein the actuator provides the first indication by continuous vibration, and wherein the actuator provides the second indication by discontinuous vibration.







14. The method according to claim 12, wherein the first electrode of the sensor is connected to the second electrode of the actuator so as to be common or electrically equipotential.
15. The method according to claim 9, wherein providing the tactile stimulus comprises providing the tactile stimulus through a plurality of electrodes that provide an electric stimulus to the finger.
16. The method according to claim 15, wherein the plurality of electrodes of the tactile stimulus generator comprises the second electrode.
 9. A method, comprising: detecting, by a sensor, a finger of a user who grips a casing, wherein the sensor is disposed in the casing; 
determining whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information; generating a first indication indicating that the contact position of the finger is shifted from a reference position in response to the sensor information not matching the preset reference position information or a second indication indicating that the contact position of the finger matches the reference position in response to the sensor information matching the preset reference position information; and providing, by a tactile stimulus generator, the first indication or the second indication as a tactile stimulus for the user gripping the casing, 
wherein a first electrode of the sensor is connected to a second electrode of the tactile stimulus generator so as to be common or electrically equipotential.
12. The method according to claim 9, wherein providing the tactile stimulus comprises providing the tactile stimulus through an actuator that generates mechanical vibration as the first indication or the second indication.



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the patented claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), broad claims in the instant application are rejected as obvious double patenting over narrow claims of the patent. Likewise, claims 10, 12-14, 16-20, 22-23 and 27-29 of the instant application contain only obvious modifications of independent and dependent claims 1-16. 

Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103
Claims 19 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bytheway (U.S. Patent Application Pub. US 2018/0188883) in view of Yoshizu (JP Patent Application Pub. 2016049956 English Translation).   

Regarding claim 19, Bytheway teaches a method comprising:
detecting, by a sensor (¶031; sense electrode 38) of a haptic device (¶048; may be a haptics engine in hand grip 30), contact of a finger of a user gripping a casing of the haptic device (¶027, Fig 2, hand grip 30 housing), wherein the sensor is housed in the casing (¶031; sense electrode 38 may be disposed inside the hand grip 30);
a controller (¶020; a touch and proximity sensor controller; ¶040; touch and proximity sensor controller 42 disposed within hand grip 30),
notifying, by the controller, an indication indicating that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information  (¶034; as finger squeezes trigger 32, signal on sense electrode may increase from  minimum signal level when finger first touches the trigger 32 and increasing until reaching a maximum signal level when trigger 32 is fully depressed) or an indication indicating that the contact position of the finger matches the reference position (Examiner notes: no weight as this “optional via OR” feature was not selected);
accepting, by the haptic device, the indication from the controller; and in response to accepting the indication, providing, by the haptic device, ¶038; sense electrode 38 that receives the signal from a user's finger on the trigger 32, and then transmits that signal to the touch and proximity sensor controller 42 of the device), a tactile stimulus for the user gripping the casing (¶038; a touch and proximity sensor controller 42 for generating a signal that is transmitted to the user's hand via the drive electrode 36).
Bytheway is silent on the feature: determining, by a controller, whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information. Yoshizu from an analogous plurality of contact sensors for sensing finger position about a hand gripped object art, teaches the feature: determining, by a controller, whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information (¶056; gripping pattern determination unit 23 compares three values acquired based on sensor information with three values recorded in gripping pattern table, and calculates evaluation value representing degree of similarity for each gripping pattern; Examiner interprets gripping pattern determination unit 23 to be functionally equivalent to a controller).Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s haptic system with the feature, as taught by Yoshizu in order to validate the accuracy of sensing position). 

Regarding claim 22, Bytheway and Yoshizu teach the method according to claim 10, and Bytheway further teaches wherein the sensor is a capacitance type sensor (Abstract, ¶001; a capacitive sensor used for proximity detection of finger).

Regarding claim 23, Bytheway and Yoshizu teach the method according to claim 19, and Bytheway mentions use of a haptics engine in hand grip 30/the haptic device providing a variety of different vibrations for simulated responses (¶048; also per ¶040, ¶044, etc, see drive electrode; Examiner interprets the drive electrode as connecting to a driver or simply an actuation means).  
Likewise, Bytheway suggests uses use of an actuator, but does not explicitly recite the word. Yoshizu teach further teaches the controller comprises an actuator (¶037; has plurality of tactile sensation generating units /actuators 210), and wherein providing the tactile stimulus comprises providing the tactile stimulus through mechanical vibration generated by the actuator (¶037; actuators 210 include tactile presentation pin supporting units or moving direction regulating means 215 that support pin 214 and regulates moving direction of tactile presentation pin 214; Examiner interprets pin movement as a mechanical vibration source). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s method with the feature, as taught by Yoshizu, for the advantage of movement regulations of actuators. 

Regarding claim 24, Bytheway and Yoshizu teach the method according to claim 23, but both are silent on wherein the mechanical vibration is asymmetrical vibration. A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of improved methods for the variety of different vibrations for simulated responses per Bytheway. Furthermore the vibrations may consist of a finite number of solutions where the mechanical vibration consists of either symmetrical vibration or non- symmetrical, i.e., asymmetrical vibrations. One of ordinary skill in the art would have had good reason to use asymmetrical vibrations simply as one physical stimuli, that wouldn’t affect  nearby regions. It would require no more than "ordinary skill and common sense," to use asymmetrical vibrations. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try using asymmetrical vibrations, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Regarding claim 25, Bytheway and Yoshizu teach the method according to claim 23, and Bytheway further teaches wherein the sensor comprises an electrode connected to an exterior of the actuator to be common or electrically equipotential (¶040, touch and proximity sensor controller 42 disposed within hand grip 30 includes wiring connected to drive electrode 36 and to sense electrode 38).

Regarding claim 26, Bytheway and Yoshizu teach the method according to claim 19, and Bytheway further teaches wherein the haptic device with controller comprises first electrodes (¶040; controller 42 includes wiring connected to drive electrode 36 and to sense electrode 38), and wherein providing the tactile stimulus comprises providing electrical stimulus to the finger through the first electrodes (¶041; sense electrode 38 may be moved to under the end of trigger 32 to maximize the distance at which the approach of a finger may be detected.

Regarding claim 27, Bytheway and Yoshizu teach the method according to claim 26, and Bytheway further teaches wherein the sensor comprises a second electrode connected to the first electrodes to be common or electrically equipotential (¶044; the sense electrode 38 may be reversed. In this configuration, a signal is now being transmitted on the drive electrode 44, and the signal is detected on the sense electrodes 46 as the sensed signal).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bytheway (U.S. Patent Application Pub. US 20180188883) in view of Yoshizu (JP Patent Application Pub. 2016049956 English Translation) further in view of Fukuda et al. (JP Patent Application Pub. 2004318399).

Regarding claim 20, Bytheway and Yoshizu teach the method according to claim 19, but both are silent on the features in claim 20. 
Fukuda from an analogous art teaches a tactile / force sense presentation method comprising:
a plurality of haptic devices (¶037; a plurality of unit tactile sensation generating units / actuators 210 each of which includes a tactile presentation pin supporting unit (moving direction regulating means) 215 that supports the pin 214 and regulates the moving direction of the tactile presentation pin 214. Each unit tactile generator 210 is independent of each other) each comprising a respective sensor (¶056; a plurality of position / posture detecting units (finger position detecting means) for detecting the positions and postures of predetermined parts of hands and fingers are provided)...each position / posture detection unit 23 is provided to hold  fixed positional relationship with respect to a part (detection position) for detecting a position and a posture), wherein the haptic device is one of the plurality of haptic devices (¶037), and 
wherein for each of the plurality of haptic devices, the controller being configured to determine whether respective sensor information on a contact position of the finger detected by the respective sensor matches the preset reference position information (¶134; information processing device 8 determines finger information from each position / posture detection unit 23 based on signal (information)… position and posture coordinates of such as are obtained… relative position and orientation with respect to a reference position and reference orientation are obtained from information from each position and orientation detection unit 23, and relative position and orientation information and reference position and reference orientation information are obtained. Based on this, the position and orientation of the finger or the like are determined).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Bytheway’s haptic method with the features, as taught by Fukuda above to further enhance the validity of accuracy of sensing positions). 

Regarding claim 21, Bytheway, Yoshizu and Fukuda teach the method according to claim 19, and Yoshizu further teaches the method comprising
a plurality of sensors in the casing, wherein the sensor is one of the plurality of sensors (¶056; a plurality of position / posture detecting units (finger position detecting means). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Bytheway’s haptic system with the feature, as taught by Yoshizu in order to validate the accuracy of sensing positions. Bytheway and Yoshizu are silent on the remainder of the claim.
Fukuda further teaches wherein determining whether the sensor information on the contact position of the finger matches the preset reference position information comprises using, as the sensor information, a combination of detection results of the contact of the finger from the plurality of sensors (¶134; processing device 8 determines finger information from each position / posture detection unit 23 based on signal information with position and posture coordinates and relative position and orientation with respect to a reference position  are obtained from information from each position and orientation detection units…based on this combined information, position and orientation of fingers are determined) or a value derived by a relational formula and the detection results of the contact of the finger from the plurality of sensors (Examiner notes: no weight as this “optional via OR” feature was not selected). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Bytheway’s haptic method with the features above, as taught by Fukuda above to further enhance the validity of accuracy of sensing positions). 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. (U.S. Patent Application Pub. US 2017/0136354) in view of Asano (U.S. Patent Application Pub. 2014/0078117) further in view of Bytheway (U.S. Patent Application Pub. US 2018/0188883).    

Regarding claim 28, Yamano teaches a method comprising:
detecting, by a sensor of a haptic device, contact of a finger (¶060; sensor information indicating that fingers come in contact) of a user gripping a casing of the haptic device (¶043; vibrating apparatus 1 efficiently transmits a vibratory sense to the operator 3 by the vibrating unit 14 vibrating the gripped portion 12 gripped by the operator 3 with the whole flat of the hand, wherein the sensor a vibratory sense to the operator 3 by the vibrating unit 14 vibrating the gripped portion 12 gripped by the operator 3 with the whole flat of the hand), wherein the sensor is housed in the casing (¶040; gripped portion 12 is structural member gripped by operator 3 of electronic equipment 2);
providing, by the haptic device, a first tactile stimulus for the user gripping the casing (¶043; a vibratory sense to operator 3 by vibrating unit 14 vibrating the gripped portion 12 gripped by the operator); and
in response to determining that the contact position of the finger matches the reference position, providing, by the haptic device, a first tactile stimulus for the user gripping the casing. (¶060; pattern corresponds to sensor information indicating that fingers come in contact with two different points of the three sensing points, see the sensing points 110b and 110c in FIG. 2. 
Yamano is silent on feature: determining, by a controller, whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information. Asano from an analogous art teaches determining whether sensor information on a contact position of a finger detected by a sensor (¶056, Fig 2; sensor information is information output from the contact sensor 110 of the electronic pen 100 that detects contact of a finger with a surface of the pen. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Yamano’s method with Asano’s determining, by a controller, whether sensor information on a contact position of the finger detected by the sensor matches preset reference position information, in order to detect the contact of fingers with the surface of an electronic device. 
Yamano and Asano are both silent on in response to determining that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information. Bytheway from an analogous art teaches in response to determining that a contact position of the finger is shifted from a reference position corresponding to the preset reference position information,  (¶034; as finger squeezes trigger 32, signal on sense electrode may increase from minimum signal level when finger first touches the trigger 32 and increasing until reaching a maximum signal level when trigger 32 is fully depressed) or an indication indicating that the contact position of the finger matches the reference position (Examiner notes: no weight as this “optional via OR” feature was not selected). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Yamano method with the feature, as taught by Bytheway, for the advantage of movement regulations amongst actuators of a device.

Regarding claim 29, Yamano, Asano and Bytheway teach the method according to claim 28, and Yamano further teaches wherein the haptic device comprises an actuator, and wherein providing the first or second tactile stimulus comprises providing the tactile stimulus through mechanical vibration generated by the actuator (¶098; vibrating unit 24 may be a voice coil motor, a piezo actuator).

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
(1) (Remarks, filed 10/12/2022, pg.9 of 12, para. 001)
In rejecting claim 19, Applicant argues that “nothing in Bytheway's paragraph [0038] teaches accepting, by the asserted haptic device (Bytheway's haptics engine from paragraph [0048]), the asserted indication (Bytheway's signal on sense electrode 38) from the asserted controller and… not that the indication was notified by the controller and accepted by the haptic device”
Examiner respectfully disagrees. Examiner posits that Bytheway per ¶038 teaches a plurality of electrodes: “a touch and proximity sensor controller 42 for generating a signal that is transmitted to the user's hand via the drive electrode 36” and also “ the sense electrode 38 that receives the signal from a user's finger on the trigger 32, and then transmits that signal to the touch and proximity sensor controller 42”, respectively. One purpose of this sensing is to sense the magnitude of a signal indicating a user’s touch/pressing (per ¶039) which is accepted by the controller in order to control the haptics engine (inferred in ¶040 with explicit examples given per ¶042-¶043, by providing a variety of different vibrations in order to provide for simulated responses when a trigger is squeezed per ¶048. This exemplifies the concept of an indication being notified by the controller and accepted by the haptic device. Likewise, Examiner maintains the rejection as previously put forth and suggests that Applicant further amend the claims to better describe Applicant’s sought after invention. 
Applicant’s Arguments:
(2) (Remarks, filed 10/12/2022, pg.10 of 12, last paragraph)
The disclosure in Yamano regarding vibrating the hand of a user/operator, but not detecting contact of a finger of the user/operator and Yamano fails to teach or suggest the above-recited features of claim 28.
Examiner respectfully disagrees. Examiner posits that ¶060 of Yamano teaches detecting contact of a finger of the user/operator, as shown in the rejection of claim 28 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                         
/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684 
      		/QUAN ZHEN WANG/                                   Supervisory Patent Examiner, Art Unit 2684